Citation Nr: 1435300	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2012 remand, the Board referred the issue of entitlement to service connection for a kidney condition to the Agency of Original Jurisdiction (AOJ).  There is no indication that the AOJ has considered the issue.  Therefore, this matter is again REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on his VA Form 21-4138 dated October 2012 that he has been treated for bilateral hearing loss at the Jefferson Barracks Division of the VA St. Louis Health Care System.  There is no indication in the claims file that these records were ever requested.  Remand to request these records is therefore required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board finds that a new VA opinion is required with respect to the etiology of the Veteran's bilateral hearing loss.  In September 2012, the Veteran's claim was remanded, in part, to provide a VA audiology examination.  The Board instructed the examiner to review the claims file, and to comment on the significance of the Veteran's service in Vietnam as a cook, and the Veteran's claim that he was exposed to noise from air defense artillery, artillery batteries, and an air field in close proximity to his messing facility.  The Board also instructed the examiner to address a 10-decibel increase in the puretone threshold at 4000 Hertz on the Veteran's January 1968 separation examination audiogram as compared to his April 1966 entrance examination audiogram.

The Veteran was provided a VA examination in November 2012 in relation to his claims for service connection for bilateral hearing loss and tinnitus.  The VA examiner diagnosed bilateral sensorineural hearing loss, but did not provide a nexus opinion because the claims file was not available for review.  As a result, the claims file was sent to another VA examiner, who then reviewed the claims file and offered a nexus opinion in January 2013.  The examiner noted that the Veteran's hearing at 500 to 4000 Hertz was normal bilaterally in April 1966 on entrance and in January 1968 on separation from service.  The examiner opined that "it is less likely than not that the hearing loss is related to military service."

The examiner's only rationale for opining that the Veteran's bilateral hearing loss is not service connected was that the Veteran "had normal hearing at separation."  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

There is no indication that the examiner considered the 10-decibel increase in the puretone threshold at 4000 Hertz on the Veteran's January 1968 separation examination audiogram as compared to his April 1966 entrance examination audiogram or the Veteran's reported history of in-service noise exposure, as required by the September 2012 Board remand.  Therefore, the examiner's opinion is inadequate and not in compliance with the September 2012 Board remand, and remand is required for a new medical opinion as to the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a brief dated July 2013, the Veteran's representative requested that the claim for service connection for tinnitus be remanded along with the claim for service connection for bilateral hearing loss in accordance with Harris v. Derwinski, 1 Vet. App. 180 (1991), as the two claims are inextricably intertwined.  The Veteran's representative also cited Training Letter 10-02, issued in March 2010, regarding the adjudication of claims for tinnitus.  The letter notes that sensorineural hearing loss is the most common cause of tinnitus, but that the etiology of tinnitus often cannot be identified.

Because the Veteran's claim to establish service connection for bilateral hearing loss could affect the outcome of the Veteran's claim for service connection for tinnitus, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of his claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Action on the issue of service connection for tinnitus is therefore deferred.

The Veteran has not been provided notice of the elements necessary to substantiate a claim on the theory of secondary service connection under 38 C.F.R. § 3 310.  Therefore, upon remand, the Veteran must be provided a proper notification letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter with respect to secondary service connection for tinnitus.  The letter must notify the Veteran that Southwest Hearing Company informed VA that it has no treatment records pertaining to the Veteran.  See 38 C.F.R. § 3.159(e).

2.  Request all VA treatment records from the VA St. Louis Health Care System and associate the records with the claims file.

3.  Return the Veteran's claims file to the examiner who provided the January 2013 medical opinion, or, if the examiner is unavailable, to another suitably qualified VA examiner for an opinion concerning the etiology of the Veteran's bilateral hearing loss.  After a review of the claims file, the examiner should respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss is caused by or related to service.

b.  Express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the tinnitus is caused by or related to service.

c.  If and only if the bilateral hearing loss is caused by or related to service, express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the tinnitus was caused by or aggravated by the bilateral hearing loss.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must comment on the significance of the Veteran's service in Vietnam as a cook with the 73rd Aviation Company 222nd Combat Support Aviation Battalion, where the Veteran claims he was exposed to noise from air defense artillery, artillery batteries, and an air field in close proximity to his messing facility.  The examiner must also address the 10-decibel increase in the puretone threshold at 4000 Hertz on the Veteran's January 1968 separation examination audiogram as compared to his April 1966 entrance examination audiogram.

5.  After completion of the above, the AOJ should review the record, including that submitted since the Supplemental Statement of the Case, and determine if service connection may be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



